SUPERIOR COURT
                                   OF THE
                             STATE OF DELAWARE

Jeffrey J Clark                                               Kent County Courthouse
Judge                                                             38 The Green
                                                               Dover, DE 19901
                                                                 302-735-2111

                                 September 5, 2017


Chase N. Miller, Esq.                        Isaiah F. Henry
McCabe, Weisberg & Conway, P.C.              Joan C. Henry
1407 Foulk Road, Suite 102                   157 Greens Branch Lane
Wilmington, DE 19803                         Smyrna, DE 19977


        RE: The Bank of New York Mellon, F/K/A The Bank of New York as
            Trustee for the Certificateholders of the CWABS, Inc., Asset-Backed
            Certificates Series 2005-4, v. Isaiah F. Henry & Joan C. Henry
            C.A. No. K11L-10-078 JJC

                            Submitted: August 31, 2017
                            Decided: September 5, 2017

Mr. Miller and Mr. and Mrs. Henry;
        This letter sets forth the Court’s decision after an inquisition hearing to
determine the amount of an in rem judgment entered by default in favor of The Bank
of New York Mellon (hereinafter the “Bank”) against Isaiah and Joan Henry
(hereinafter collectively “the Henrys”). On November 29, 2004 the Henrys executed
and delivered to the Bank a mortgage on the property known as 157 Greens Branch
Lane in Smyrna Delaware 19977. The original principal due on this mortgage was
$225,436.00 with an adjustable rate. The Bank alleged that the Henrys have failed
to make monthly payments and have long since defaulted. The Bank, in response,
filed a mortgage foreclosure action against the Henrys on October 25, 2011.
Pursuant to 10 Del. C. § 3901 (hereinafter “§3901”), the Bank demanded the Henrys
answer the complaint’s allegations by affidavit. They filed an answer claiming that
they had made payments but the Bank did not credit them for those amounts.
However, they filed no affidavit. Section §3901 require that
          [i]f the plaintiff or plaintiffs complies [sic] with this section, and the
         defendant or defendants [sic] fails to respond to the designated
         allegations by affidavit filed with the answer or answers, the designated
         allegations will be deemed admitted, and default judgment may be
         entered thereon, in the discretion of the court and upon motion by the
         plaintiff.

         Here, the Bank complied with this section but the Henrys failed to respond by
affidavit. Upon motion, the Court entered a default judgment against the Henrys.
After entry of the default judgment, the Court scheduled an inquisition hearing to
determine the amount of the judgment because (1) the Bank sought amounts that
were not specified in the Complaint, and (2) the Henrys contested the claimed
amount because they alleged making more payments than the Bank represented.
         At the inquisition hearing, the Bank sought judgment in the amount of
$482,573.98 including $221,658.00 for the principal balance, $198,206.60 for
interest, $35,198.01 for escrow advances, $7,589.00 for corporate advances, $32 in
miscellaneous fees and $21,161.19 in attorneys’ fees. The Bank applied a credit of
$1,270.82 in unapplied funds which according to Patrick Pitman, who testified on
behalf of the Bank, were the only payments the Henrys made on the account.
         In an inquisition hearing, “the sole focus . . . is the amount of damages owed
to the plaintiff, which is determined by the . . . judge.” 1 To determine the amount of
the default judgment, the Court’s findings must be based on the preponderance of


1
    Jagger v. Schiavello, 93 A.3d 656, 659 (Del. Super. Ct. 2014).

                                                  2
the evidence. 2 Preponderance of the evidence means “the side on which the greater
weight of the evidence is found.”3
          After considering the evidence presented at the hearing, the Court finds that
the Bank established through testimony and the documents submitted, by a
preponderance of the evidence, that it is entitled to an in rem judgment for
$461,412.79. The Bank established that the principal balance on the mortgage is
$221,658.00. Additionally, the accrued interest on the mortgage, according to the
testimony and statement prepared by Select Portfolio Servicing dated August 25,
2017 and admitted into evidence, was $198,206.60 as of the date of the hearing.
According to the same report, the escrow advance balance was $35,198.0, the
corporate balance amount was $7,589.00, and there were an additional $32 in
miscellaneous fees. The report also includes a credit to the Henrys in the amount of
$1,270.82 for amounts that they have previously paid. While Mrs. Henry testified
that they made approximately $1,700 in payments on the mortgage since its default,
they provided no corroboration for the extra approximately $430 in alleged
payments. The Court finds that the Bank met its burden in proving damages in the
amount of $461,412.79 and will enter a final judgment in that amount, together with
an allowance for court costs and post-judgment interest at the legal rate.
          The evidence presented by the Henrys at the inquisition hearing focused
primarily on the hardships they have faced and their frustration regarding losing their
home. The Court sympathizes with the Henrys. However, the Bank proved its legal
entitlement to this judgment and award.
          As a final matter, the Bank also sought reasonable attorneys’ fees. However,
after reviewing the mortgage, the Court finds that it does not provide for attorneys’


2
    Id.
3
    Id.

                                            3
fees. Namely, the document states that the Bank is entitled to “attorneys’ fees of
____%.”         The Court will not award the “payment of attorneys’ fees . . . absent a
statutory or contractual provision.” 4 As the contract here did not specify the amount
of attorneys’ fees due the Bank (in fact it provides for “__%”), the Court declines to
award them. Accordingly, the Court hereby enters judgment in this matter in rem in
the amount of $461,412.79, together with court costs and post-judgment interest
accruing at the legal rate after the date of this Order.
          IT IS SO ORDERED.


                                                             /s/Jeffrey J Clark




JJC:jb
Via File & Serve Xpress




4
    Dover Historical Soc’y Inc. v. City of Dover Planning Comm’n, 902 A.2d 1084, 1092 (Del. 2006).

                                                 4